Exhibit 10 (n) (ix)

AMENDMENT NO. 8 TO TRANSFER AND ADMINISTRATION AGREEMENT

AMENDMENT NO. 8 TO TRANSFER AND ADMINISTRATION AGREEMENT, dated as of April 14,
2003 (this " Amendment "), to that certain Transfer and Administration Agreement
dated as of March 21, 2001, as amended by Amendment No. 1 to Transfer and
Administration Agreement dated as of November 30, 2001, Amendment No. 2 to
Transfer and Administration Agreement dated as of December 14, 2001, Amendment
No. 3 to Transfer and Administration Agreement dated as of March 20, 2002,
Amendment No. 4 to Transfer and Administration Agreement dated as of March 29,
2002, Amendment No. 5 to Transfer and Administration Agreement dated as of May
22, 2002, Amendment No. 6 and Limited Waiver to Transfer and Administration
Agreement dated as of September 27, 2002, and Amendment No. 7 to Transfer and
Administration Agreement dated as of February 19, 2003 (as so amended and in
effect, the " TAA "), by and among Arrow Electronics Funding Corporation, a
Delaware corporation (the " SPV "), Arrow Electronics, Inc., a New York
corporation, individually (" Arrow ") and as the initial Master Servicer, the
several commercial paper conduits identified on Schedule A to the TAA and their
respective permitted successors and assigns (the " Conduit Investors "; each
individually, a " Conduit Investor "), the agent bank set forth opposite the
name of each Conduit Investor on such Schedule A and its permitted successors
and assigns (each a " Funding Agent ") with respect to such Conduit Investor,
and Bank of America, National Association, a national banking association, as
the administrative agent for the Investors (the " Administrative Agent "), and
the financial institutions from time to time parties thereto as Alternate
Investors. Capitalized terms used and not otherwise defined herein have the
meanings assigned to such terms in the TAA.

PRELIMINARY STATEMENTS:

WHEREAS, the SPV, Arrow, the Conduit Investors, the Funding Agents, the
Alternate Investors and the Administrative Agent have entered into the TAA;

WHEREAS, the SPV and Arrow have requested that the Conduit Investors, the
Funding Agents, the Alternate Investors and the Administrative Agent agree to
make certain changes and amendments to the TAA;

WHEREAS, subject to the terms and conditions set forth herein, the Conduit
Investors, the Alternate Investors, the Funding Agents and the Administrative
Agent are willing to make such changes and amendments to the TAA; and

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 1. Amendments to the TAA . Effective as of the date hereof and subject to the
    satisfaction of the conditions precedent set forth in Section 3 hereof, the
    TAA is hereby amended as follows:

     1. Section 1.1 is amended by amending and restating the definition of
        "Multi-year Credit Agreement," such definition to read in its entirety
        as follows:

" Multi-year Credit Agreement " means the $625,000,000 Amended and Restated
Three Year Credit Agreement, dated February 22, 2001, among Arrow, the
subsidiary borrowers parties thereto, the several banks and other financial
institutions from time to time parties thereto, Bank of America, N.A., as
Syndication Agent, Fleet National Bank, as Documentation Agent, and The Chase
Manhattan Bank, as Administrative Agent, as the same may from time to time be
amended, supplemented or otherwise modified, or, in the event that such Amended
and Restated Three Year Credit Agreement has expired, has terminated or is
otherwise no longer in effect, the "Multi-year Credit Agreement" shall mean the
then current replacement credit or loan facility among Arrow and the lender(s)
party thereto; provided, however, that if no such credit or loan facility is
then in effect, the Multi-year Credit Agreement shall mean the most recent
credit or loan facility as in effect immediately prior to its expiration, or
other termination."

 2. Representations and Warranties . To induce the Conduit Investors, Alternate
    Investors, the Funding Agents and the Administrative Agent to enter into
    this Amendment, the SPV and Arrow each makes the following representations
    and warranties (which representations and warranties shall survive the
    execution and delivery of this Amendment) as of the date hereof, after
    giving effect to the amendments set forth herein:

     2. Authority . The SPV and Arrow each has the requisite corporate power,
        authority and legal right to execute and deliver this Amendment and to
        perform its obligations hereunder and under the Transaction Documents,
        including the TAA (as modified hereby). The execution, delivery and
        performance by the SPV and Arrow of this Amendment and their performance
        of the Transaction Documents, including the TAA (as modified hereby),
        have been duly approved by all necessary corporate action and no other
        corporate proceedings are necessary to consummate such transactions.
    
     3. Enforceability . This Amendment has been duly executed and delivered by
        the SPV and Arrow. This Amendment is the legal, valid and binding
        obligation of the SPV and Arrow, enforceable against the SPV and Arrow
        in accordance with its terms, subject to applicable bankruptcy,
        insolvency, moratorium or other similar laws affecting the rights of
        creditors generally and the application of general principles of equity
        (regardless of whether considered in a proceeding at law or in equity).
        The making and delivery of this Amendment and the performance of the
        Agreement, as amended by this Amendment, do not violate any provision of
        law or any regulation (except to the extent that the violation thereof
        could not, in the aggregate, be expected to have a Material Adverse
        Effect or a material adverse effect on the condition (financial or
        otherwise), business or properties of Arrow and the other Originators,
        taken as a whole), or its charter or by-laws, or result in the breach of
        or constitute a default under or require any consent under any indenture
        or other agreement or instrument to which it is a party or by which it
        or any of its properties may be bound or affected.
    
     4. Representations and Warranties . The representations and warranties
        contained in the Transaction Documents are true and correct on and as of
        the date hereof as though made on and as of the date hereof after giving
        effect to this Amendment.
    
     5. No Termination Event . After giving effect to this Amendment, no event
        has occurred and is continuing that constitutes a Termination Event or a
        Potential Termination Event.

 3. Conditions Precedent . This Amendment shall become effective, as of the date
    hereof, on the date on which the following conditions precedent shall have
    been fulfilled:

     1. This Amendment . The Administrative Agent shall have received
        counterparts of this Amendment, duly executed by each of the parties
        hereto.
    
     2. Additional Documents . The Administrative Agent shall have received all
        additional approvals, certificates, documents, instruments and items of
        information as the Administrative Agent may reasonably request and all
        of the foregoing shall be in form and substance reasonably satisfactory
        to the Administrative Agent and each Funding Agent.
    
     3. Legal Matters . All instruments and legal and corporate proceedings in
        connection with the transactions contemplated by this Amendment shall be
        satisfactory in form and substance to the Administrative Agent, the
        Administrative Agent's counsel and each Funding Agent and the fees and
        expenses of counsel to the Administrative Agent incurred in connection
        with the execution of this Amendment and the transactions contemplated
        hereby shall have been paid in full.

 4. References to and Effect on the Transaction Documents .

     1. Except as specifically amended and modified hereby, each Transaction
        Document is and shall continue to be in full force and effect and is
        hereby in all respects ratified and confirmed.
    
     2. The execution, delivery and effectiveness of this Amendment shall not
        operate as a waiver of any right, power or remedy of any Investor,
        Funding Agent or the Administrative Agent under any Transaction
        Document, nor constitute a waiver, amendment or modification of any
        provision of any Transaction Document, except as expressly provided in
        Section 1 hereof.
    
     3. This Amendment contains the final and complete integration of all prior
        expressions by the parties hereto with respect to the subject matter
        hereof and shall constitute the entire agreement among the parties
        hereto with respect to the subject matter hereof superseding all prior
        oral or written understandings.
    
     4. Each reference in the TAA to "this Agreement", "hereunder", "hereof" or
        words of like import, and each reference in any other Transaction
        Document to "the Transfer and Administration Agreement", "thereunder",
        "thereof" or words of like import, referring to the Agreement, shall
        mean and be a reference to the Agreement as amended hereby.

 5. Execution in Counterparts . This Amendment may be executed in any number of
    counterparts and by different parties hereto in separate counterparts, each
    of which when so executed and delivered shall be deemed to be an original
    and all of which taken together shall constitute but one and the same
    agreement. Delivery of an executed counterpart of a signature page to this
    Amendment by telefacsimile shall be effective as delivery of a manually
    executed counterpart of this Amendment.

 6. GOVERNING LAW . THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
    ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 7. WAIVER OF JURY TRIAL . EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO
    HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
    CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED
    WITH, RELATING TO OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN
    CONNECTION WITH THIS AMENDMENT OR ANY OTHER TRANSACTION DOCUMENT.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

Arrow Electronics Funding Corporation ,

as SPV

By: /s/ Ira M. Birns

Name: Ira M. Birns

Title: President

Arrow Electronics, Inc. ,

individually and as Master Servicer

By: /s/ Ira M. Birns

Name: Ira M. Birns

Title: Treasurer

Enterprise Funding Corporation ,

as a Conduit Investor

By: /s/ Tony Wong

Name: Tony Wong

Title: Vice President

Bank of America, National Association,

as a Funding Agent, as Administrative Agent, and as an
Alternate Investor

By: /s/ John K. Svolos

Name: John K. Svolos

Title: Principal

Delaware Funding Corporation,
as a Conduit Investor

By: /s/ Bradley S. Schwartz

Name: Bradley S. Schwartz

Title: Managing Director

JPMorgan Chase Bank,

(successor by merger to Morgan Guaranty Trust Company of New York) as a Funding
Agent and as an Alternate Investor

By: /s/ Bradley S. Schwartz

Name: Bradley S. Schwartz

Title: Managing Director

Eagle Funding Capital Corporation,
as a Conduit Investor

By: Fleet Securities, Inc.,

its attorney-in-fact

By: /s/ Peter M. Benham

Name: Peter M. Benham

Title: Director

Fleet Securities, Inc.

as a Funding Agent

By: /s/ Peter M. Benham

Name: Peter M. Benham

Title: Director

Fleet National Bank.

as an Alternate Investor

By: /s/ Steven J. Melicharek

Name: Steven J. Melicharek

Title: SVP

Gramercy Capital Corp.,
as a Conduit Investor

By: Credit Suisse First Boston, New York Branch,

its attorney-in-fact

By: /s/ Mark Lengel

Name: Mark Lengel

Title: Director

By: /s/ Joseph Soave

Name: Joseph Soave

Title: Vice President

Credit Suisse First Boston, New York Branch

as a Funding Agent and as an Alternate Investor

By: /s/ Alberto Zonca

Name: Alberto Zonca

Title: Vice President

By: /s/ Anthony Giordano

Name: Anthony Giordano

Title: Director

Liberty Street Funding Corp.,
as a Conduit Investor

By: /s/ Andrew L. Stidd

Name: Andrew L. Stidd

Title: President

The Bank of Nova Scotia,

as a Funding Agent and as an Alternate Investor

By: /s/ J. Alan Edwards

Name: J. Alan Edwards

Title: Managing Director

Gotham Funding Corporation,

as a Conduit Investor

By: /s/ Dimitris Spiliakos

Name: Dimitris Spiliakos

Title: Secretary

The Bank of Tokyo-Mitsubishi, Ltd.,

New York Branch

as a Funding Agent and as an Alternate Investor

By: /s/ Vincent DeLuca

Name: Vincent DeLuca

Title: Senior Vice President